Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 8, line 4, “a bonding layer on the base portion and interfacing the object during said printing” should read “a bonding layer on the base portion; and 
interfacing the object during said printing” for improved clarity.
In claim 13, line 2, “at least one first layer structure each including one or more first layers” should read "at least one first layer structure, each first layer structure including one or more first layers" for improved clarity.
In claim 13, line 4, “a second layer structure on the first layer structure” should read “a second layer structure on the at least one first layer structure” for improved clarity.
In claim 21, lines 2-3, “printing the two first layer structures on the print substrate and each defining a recess” should read “printing the two first layer structures on the print substrate wherein each first layer structure defines a recess” for improved clarity.
Appropriate correction is required.  	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-6, 11-12, 14-16, 18, 20-22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites "said positioning includes positioning the attachment portion made of a thermoplastic material, a thermoset material, or a combination thereof ".  The term “the attachment portion made of a thermoplastic material, a thermoset material, or a combination thereof” does not have proper antecedent basis, since there is no previous recitation of an attachment portion made of these 
Claim 6, line 6, recites "the expanded spray foam".  This term does not have proper antecedent basis, since there is no previous recitation of a step of expanding the spray foam in this claim or the parent claim.  For the purpose of examination, claim 6 reads on "expanding the spray foam; and cutting the expanded spray foam".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection. 
Claim 11 recites "the bonding layer including a honeycomb-patterned polycarbonate sheet, a polyethylene terephthalate glycol (PETG) sheet, a layer at least partially made of thermoplastic polyurethane, a polyethylene terephthalate (PET) sheet, or a combination thereof".  It is not clear whether the bonding layer must include multiple species or a Markush group of alternative species is intended.  For the purpose of examination, it is assumed that claim 11 is meant to read on a Markush group consisting of the claimed species.  See MPEP § 2173.05(h) for proper Markush group phrasing.
Claim 12 recites “the base portion including one or more layers".  This term does not have proper antecedent basis, since there is no previous recitation of a base portion including one or more layers in this claim or the parent claims.  For the purpose of examination, claim 12 reads on "the base portion, wherein the base portion includes one or more layers".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection. 
Claim 14 recites "relative to the printing direction".  It is unclear what direction is required, rendering the claim indefinite.  For the purpose of examination, claim 14 reads on "relative to a direction of travel of a print head of the printer".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  Dependent claims fall herewith.
Claim 14 recites "the side angle ranging from 35 degrees to 90 degrees".  It is unclear whether the side angle of the side wall must vary within this range (in a similar manner as recited in claim 15), or instead the claim requires a single value for the side angle falling within the claimed range.  For the purpose of examination, claim 14 reads on "the side angle within a range from 35 degrees to 90 degrees".  
Claim 16 recites “wherein said printing the at least one first layer structure includes printing the first layer structure having the side wall that is curved".  The term “the first layer structure having the side wall that is curved” does not have proper antecedent basis, since there is no previous recitation of a first layer structure having a side wall that is curved in this claim or the parent claims.  For the purpose of examination, claim 16 reads on "wherein the side wall is curved".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection. 
Claim 18 recites “the support structure at least partially made of foam".  This term does not have proper antecedent basis, since there is no previous recitation of support structure at least partially made of foam in this claim or the parent claims.  For the purpose of examination, claim 18 reads on "preparing the support structure at least partially from foam”.  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection. 
Claim 20 recites “printing the second layer structure bridging the two first layer structures".  The term “the second layer structure bridging the two first layer structures” does not have proper antecedent basis, since there is no previous recitation of a second layer structure bridging the two first layer structures in this claim or the parent claims.  For the purpose of examination, claim 20 reads on "printing the second layer structure wherein the second layer bridges the two first layer structures”.  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  Dependent claims fall herewith. 
Claim 22, line 2, recites "the recess".  It is unclear which recess from parent claim 21 is being referenced, or instead, if both recesses should be referenced.  For the purpose of examination, claim 22, line 2, reads on "the recesses".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  
Claim 22, line 3, recites "the first layer structure".  It is unclear which first layer structure from parent claim 20 is being referenced, or instead, if both first layer structures should be referenced.  For the purpose of examination, claim 22, line 3, reads on "the first layer structures".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.
Claim 22, line 6, recites "the recess".  It is unclear which recess from parent claim 21 is being referenced.  For the purpose of examination, claim 22, line 6, reads on "one of the recesses".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  
 Claim 23 recites “positioning the attachment portion made of a fiber-reinforced thermoplastic material".  The term “the attachment portion made of a fiber-reinforced thermoplastic material” does not have proper antecedent basis, since there is no previous recitation of an attachment portion made of a fiber-reinforced thermoplastic material in this claim or the parent claim.  For the purpose of examination, claim 23 reads on "positioning the attachment portion, and wherein the attachment portion is made of a fiber-reinforced thermoplastic material”.  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.
Claim Interpretation
The term “a large scale additive manufacturing system” in claim 2 is interpreted broadly and in view of para. 0005 of the instant specification to mean an additive manufacturing system capable of making a 3D article with at least one dimension greater than 5 feet.
In claim 5, the recitation that “positioning the attachment portion made of a thermoplastic material, a thermoset material, or a combination thereof” is interpreted as a list of alternative materials for the attachment portion.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lisagor (US PG Pub 2016/0185041).
Regarding claims 1 and 3, Lisagor teaches a method for additive manufacturing (abstract and sections cited below), comprising: 
positioning an attachment portion in a printer (any of the porous or permeable materials and structures in paras. 0005 and 0041 are an attachment portion 107 which is positioned in a printer per Figs. 2 and 15 and paras. 0044-0045); and 
printing an object on the attachment portion (eg. paras. 0040, 0042), the attachment portion being configured to bond to the object (paras. 0006-0007) at least partially via absorbing heat from the object during said printing (the object being printed is heated per paras. 0011, 0067 and therefore the attachment portion implicitly is configured to absorb heat from the object), heat from a print substrate of the printer (the print plate can be heated per para. 0077 and therefore the attachment portion implicitly is configured to absorb heat from the print substrate since it is positioned on the substrate), or a combination thereof (implicitly occurs since both the object and the print substrate are heat sources per paras. 0067 and 0077).
Regarding claim 5, Lisagor teaches the attachment portion is made of a thermoplastic or thermoset material (para. 0005 and 0041 teaches the portion can be made of polymers, which are either thermoplastic or thermoset materials).
Regarding claim 8, Lisagor teaches preparing the attachment portion including: 
a base portion (eg. permeable sheet, mesh, or layer 107 of paras. 0041 and 0044); and a bonding layer on the base portion (eg. heat seal layer of paras. 0006-0008; see also bonding layer in step 515 of Fig. 12); and 
interfacing the object during said printing (paras. 0007-0008).
Regarding claim 10, Lisagor teaches said preparing includes disposing the bonding layer on the base portion (para. 0006), the bonding layer being configured to bond the base portion to the object upon absorbing the heat from the object during said printing (the object being printed is heated per paras. 0011, 0067 and therefore the bonding layer is implicitly configured to bond the base portion to the object upon absorbing heat from the object).
Regarding claim 11, Lisagor teaches said preparing includes disposing the bonding layer on the base portion (para. 0006), the bonding layer including a layer made of thermoplastic polyurethane (para. 0006). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lisagor, as applied to claim 1 above, in view of Susnjara (US PG Pub 2019/0077081).
Regarding claim 2, Lisagor is silent regarding this feature.
However, Susnjara teaches a printer that is part of a large scale additive manufacturing system (paras. 0006, 0012, 0015, 0017 and Fig. 1).  

Susnjara teaches that a printer in a large scale additive manufacturing system is useful for manufacturing large parts (para. 0005), such as auto parts, medical devices, and machine components (para. 0001).  Susnjara further teaches that this system enables faster material deposition than typical additive manufacturing systems.
In view of Susnajra’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Lisagor’s method to utilize a printer in a large scale additive manufacturing system to predictably obtain capability to manufacture large parts and/or to provide the benefit of increased printing speed.
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lisagor, as applied to claim 1 (and as applied to claim 8 for claim 9) above, in view of Grivetti (US PG Pub 2017/0305034).
Regarding claim 4, Lisagor teaches the attachment portion includes a perforated panel defining one or more openings (eg. mesh of para. 0041; see also para. 0005), and 
said printing includes printing the object on the attachment portion such that a part of the object flows through the one or more openings (para. 0005).
Lisagor does not teach that the part of the object that flows through the openings forms one or more caps configured to interlock with the perforated panel.
However, Grivetti teaches a method for additive manufacturing comprising a step of printing an object on an attachment portion (40) such that a part of the object flows through the openings (paras. 0052-0053 and Fig. 12) and forms a cap (70) configured to interlock with the perforated panel (vertical panel of 40 nearest the print nozzle 112) to provide increased stability for the connection between the object and attachment portion (para. 0071).
In view of Grivetti’s teachings, it would have been obvious to one of ordinary skill in the art to modify Lisagor’s method to include Grivetti’s cap formation to predictably obtain the benefit of a connection between the parts having increased stability and strength.
Regarding claim 9, Lisagor teaches the base portion includes a perforated panel defining one or more openings (eg. mesh of para. 0041; see also para. 0005), and 
said preparing includes printing the bonding layer on the base portion such that a part of the bonding layer flows through the openings (para. 0005).
Lisagor does not teach that the part of the object that flows through the openings forms one or more caps configured to interlock with the perforated panel.
However, Grivetti teaches a method for additive manufacturing comprising a step of printing an object on an attachment portion (40) such that a part of the object flows through the openings (paras. 0052-0053 and Fig. 12) and forms a cap (70) configured to interlock with the perforated panel (vertical panel of 40 nearest the print nozzle 112) to provide increased stability for the connection between the object and attachment portion (para. 0071).
In view of Grivetti’s teachings, it would have been obvious to one of ordinary skill in the art to modify Lisagor’s method to include Grivetti’s cap formation to predictably obtain the benefit of a connection between the parts having increased stability and strength.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lisagor, as applied to claim 1 above, in view of Porter (US PG Pub 2018/0207863).
Regarding claim 7, Lisagor does not teach this feature.
However, Porter teaches a method for additive manufacturing using support materials wherein before printing, a plasma treatment is performed on a printed layer to improve adhesion between structural and support materials (para. 0117).
In view of Porter’s teachings, it would have been obvious to one of ordinary skill in the art to combine a step of performing a plasma treatment on Lisagor’s attachment portion (which is a support material) to predictably obtain the benefit cited above.
Claims 12 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lisagor, as applied to claim 1 (and as applied to claim 8 for claim 12) above, and in view of the additional teachings and considerations noted below.
Regarding claim 12, Lisagor teaches disposing the bonding layer on the base portion (eg. heat seal layer of paras. 0006-0008; see also bonding layer in step 515 of Fig. 12).

However, Lisagor teaches that the base portion may be a polymer layer or other structure (para. 0005) and that printers may be used for layerwise plastic layer creation (paras. 0009 and 0011).
Therefore, in view of Lisagor’s teachings, it would have been obvious to one of ordinary skill in the additive manufacturing arts to utilize a step of printing the base portion using the same printer used to form the object to efficiently produce the base portion as an integral part of the method for producing the printed object without the added cost, time, and/or steps associated with procuring or manufacturing the base portion/attachment portion outside the printer.
Regarding claim 23, Lisagor teaches positioning includes positioning the attachment portion (Figs. 2 and 15 and paras. 0044-0045).
Lisagor does not explicitly teach that the attachment portion is made of a fiber-reinforced thermoplastic material.
However, Lisagor teaches that the attachment portion can be made of any porous materials including polymers (ie. plastics), or textiles, fabrics, knits, or woven materials (each of which contain fiber reinforcements).  
The courts have held that selection of a known material on the basis of suitability for its intended use is obvious and within the capability of one of ordinary skill in the art.  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.  See MPEP § 2144.07, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious) 
In view of Lisagor’s teachings and the above considerations, it would have been obvious to one of ordinary skill in the manufacturing arts to select a known fiber-reinforced thermoplastic material for the attachment portion to predictably obtain a suitable permeable material facilitating the attachment function 
Regarding claim 24, Lisagor teaches printing, before said positioning, a ground structure including one or more ground layers (ground structures 141 are printed before positioning attachment portion 107 per para. 0057 and Fig 13); and 
disposing, before said positioning, the ground structures on a secondary bonding layer (ground structures 141 are printed on secondary bonding layer 103 before positioning attachment portion 107 per para. 0057 and Fig 13),
wherein said positioning includes attaching the attachment portion to the ground structure via the secondary bonding layer (the attachment portion 107 is held on top of the ground structures via the secondary bonding layer 103 which surrounds the ground structures and is therefore at least indirectly attached to the attachment portion via the surrounding secondary bonding layer).
As cited above, Lisagor does not teach disposing the secondary bonding layer on the ground structures, instead teaching the reverse placement sequence wherein the ground structures are disposed onto the secondary bonding layer via printing. 
However, the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See MPEP § 2144.04.IV.C, Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959), and In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Therefore, in view of Lisagor’s teachings and the above considerations, it would have been obvious to one of ordinary skill in the manufacturing arts to reverse the sequence of placement for the secondary bonding layer and grounds structures.  One of ordinary skill would have been motivation to dispose the secondary bonding layer on the ground structures to ensure the attachment portion remains attached to the ground structures via the secondary bonding layer for applications or environments where the interface between the attachment portion and ground structures is subject to tensile or shear forces.
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 13, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims and with appropriate corrections for the objections listed above.
Claims 14-16, 18, and 20-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and all intervening claims.
Regarding claim 6, the prior art of record does not teach, suggest, or render obvious a method for additive manufacturing, comprising:
positioning an attachment portion in a printer, wherein said positioning includes
printing a plurality of layers stacked in a stacking direction and collectively forming a closed loop; 
filling space defined by the closed loop with a spray foam configured to expand in the space; 
expanding the spray foam; and 
cutting the expanded spray foam to be even with a top layer of the plurality of layers,
in combination with the other limitations in claim 1.  
Regarding claim 13, the prior art of record does not teach, suggest, or render obvious a method for additive manufacturing, comprising:
printing an object on the attachment portion, the attachment portion being configured to bond to the object at least partially via absorbing heat from the object during said printing, heat from a print substrate of the printer, or a combination thereof;
wherein said printing includes: 
printing at least one first layer structure, each first layer structure including one or more first layers stacked in a stacking direction; and 
printing, after said positioning, a second layer structure on the first layer structure and the attachment portion, 
wherein the second layer structure includes one or more second layers stacked in the stacking direction, 
wherein the attachment portion at least partially supports the second layer structure during said printing the second layer structure and is configured to bond to the second layer structure,   
in combination with the other limitations in claim 1.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.